Citation Nr: 0613827	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  01-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands of August 2003 and February 2005.  
The matter was originally on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii, that denied the veteran's 
claim for an evaluation higher than 50 percent for his 
service-connected PTSD.  

Based on a February 2005 motion, this appeal has been 
advanced on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record does not show that the 
symptomatology associated with the veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, and family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals that interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships.   


CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 50 
percent for the veteran's service-connected post-traumatic 
stress disorder have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Board Remands and the Veterans Claims Assistance Act of 
2000 (VCAA)

The August 2003 Board remand instructed the RO to conduct all 
necessary notice and development in accordance with the 
Veterans Claims Assistance Act of 2000 and to, thereafter, 
schedule the veteran for a new VA psychiatric examination 
with claims file review to be conducted by a mental health 
professional who had not previously examined the veteran.  In 
February 2005, the Board again remanded the issue on appeal 
instructing the RO to schedule the veteran for another 
psychiatric examination with claims file review because the 
January 2004 VA psychiatric examination was conducted by a 
psychologist who had already examined the veteran in 1996, 
which violated Stegall.   In addition, the Board requested 
that the RO obtain the veteran's record of mental health 
treatment at the Honolulu Vet Center from August 2002 to 
present.  The record reflects that the veteran underwent 
another VA psychiatric examination in July 2005, which was 
conducted by a psychiatrist (N.W.W., M.D., Ph.D.) who 
confirmed review of the claims folder and had not previously 
evaluated the veteran.  The July 2005 VA examination report 
is deemed adequate for rating purposes.  The Board also notes 
that a March 2005 letter from the Honolulu Vet Center reveals 
that the veteran has had no contact with the Vet Center since 
August 2002.  VA treatment records from June 2004 to February 
2006 were also obtained.  VCAA letters were sent from 
December 2003 to May 2005.  Thereafter, the RO considered the 
additional medical evidence and issued Supplemental 
Statements of the Case (SSOC) in July 2004 and February 2006 
and continued the veteran's current 50 percent evaluation.  
Based on the foregoing, the Board finds that the RO complied 
with the Board's August 2003 and February 2005 Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in December 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran that the evidence 
must show that his service-connected disability had gotten 
worse in order to establish entitlement to an increased 
evaluation for his service-connected PTSD.  The RO explained 
that it needed to review all of the medical evidence and any 
other evidence there was regarding his disability and asked 
the veteran to tell VA where he had been treated so that VA 
could assist him in obtaining those records.  Thus, the 
veteran was essentially asked to provide any evidence in his 
possession that pertained to the claim.  38 C.F.R. § 3.159 
(b)(1) (2005).  The Board also observes that follow-up duty 
to assist letters were sent in March 2005 and May 2005.

The Board notes that the December 2003 VCAA notice was sent 
after the March 2000 RO rating decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (reaffirming that the 
enhanced duty to notify provisions under the VCAA should be 
met prior to an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim).  Nonetheless, any 
defects with respect to the timing of the VCAA notice 
requirement were harmless errors.  While the notice provided 
to the veteran in the December 2003 VCAA notice letter and 
subsequent duty-to-assist letters was not given prior to the 
first AOJ adjudication of the veteran's increased rating 
claim, the veteran's claim was readjudicated in July 2004 and 
February 2006 after said notice was provided.  Thus, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  In the present appeal, the 
veteran was not specifically advised of the effective date 
element with respect to his claim prior to the March 2000 RO 
decision; however, the Board finds no prejudice to the 
veteran because he was advised of the effective date element 
prior to certification of his appeal to the Board in a letter 
dated in April 2006 and the claim for an increased rating is 
being denied for reasons explained in greater detail below.   
 
Furthermore, the RO provided the veteran with a copy of the 
March 2000 rating decision, the September 2001 Statement of 
the Case (SOC), and the SSOCs dated in July 2004 and February 
2006, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  The September 
2001 SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran psychiatric examinations and/or opinions in October 
1999, March 2001, January 2004, March 2004, and July 2005.  
The veteran's VA treatment records and Vet Center records are 
also associated with the claims folder.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).   

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2005).  

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  


III.	Facts and Analysis

The veteran filed his claim to seek entitlement to an 
evaluation higher than 50 percent for his service-connected 
PTSD in August 1999.  The Board notes that the medical 
evidence closest to the relevant time period includes VA 
treatment records from February 1998 to February 2006, Vet 
Center records from March 1998 to August 2002, the October 
1999 VA examination report (GAF score of 50), the March 2001 
and March 2006 VA medical opinions, the January 2004 VA 
examination report (GAF score of 65 for mental health 
problems), and the July 2005 VA examination report (GAF score 
of 65 for PTSD).  The medical records prior to 1998 are also 
of record.    

The Board notes that the veteran reported that he had retired 
in 1985 from his occupation as a real estate salesperson at 
the July 2005 VA psychiatric examination; however, a May 1996 
treatment record reveals that the veteran reported a past 
history of numerous jobs as well as an abusive marriage to 
his former wife.  The Board further notes that a July 2000 
treatment record shows that a Vet Center counselor (F.S.S., 
M.S.C.P.) wrote that the veteran's PTSD was significantly 
disabling and impacted his social, occupational, 
psychological, and interpersonal functioning as his symptoms 
over the years had not abated and the veteran continued to 
experience anxiety, chronic depression, intrusive thought 
patterns, and isolation and alienation at that time.  The 
medical evidence also reveals that the veteran has some 
difficulty adapting to various stressful circumstances (e.g., 
litigation against his landlord in 2001 and 2002, treatment 
for health problems including leukemia, 2001 terrorist 
attacks) as he frequently reported and examiners often 
objectively observed depression and/or anxiety when 
discussing such stressful situations.  Moreover, the medical 
evidence suggests that the veteran may demonstrate some 
obsessional rituals that interfere with routine activities as 
the veteran reported constant hypervigilance (e.g., always 
has to sit with his back against the wall because of fear of 
attack) at the July 2005 VA examination.  

The medical evidence, however, does not show that the overall 
symptomatology associated with the veteran's PTSD more 
closely approximates the schedular criteria for a 70 percent 
evaluation.  The Board notes that the medical evidence 
clearly shows that the veteran has frequently reported and 
objectively demonstrated depression and/or anxiety throughout 
the appeal period.  The Vet Center treatment records show 
that the veteran's counselors routinely associated such 
symptoms with his PTSD.  Nonetheless, treating physicians and 
mental health professionals since 2004 have generally 
associated the veteran's depressed mood and anxiety with 
health concerns rather than his PTSD.  The Board also notes 
that there are no notations of record to indicate that the 
veteran's anxiety or depression affects his ability to 
function independently, appropriately and effectively.  For 
example, a VA physician assessed the veteran's functional 
status as independent in activities of daily living and 
instrumental activities of daily living in January 2006.  The 
Vet Center records also include references to the veteran's 
self-reliance and independence.  The Board further notes that 
the medical evidence documents frequent suicidal ideation 
from 2004 to 2006 and includes references to an eight-day 
hospitalization at Tripler Army Medical Center for 
suicidality and depression (e.g., veteran planned to jump off 
of building) in September 2005; however, examiners indicated 
that such ideation was not associated with the veteran's 
PTSD.  For example, Dr. J.E.W. noted an assessment of PTSD 
but associated the veteran's suicidal ideation with 
depression in September 2005.  In addition, a VA physician 
(K.D.S., M.D.) noted the veteran's history of PTSD on Axis I 
but attributed the veteran's suicidality and depressed mood 
to "adjustment disorder with depressed mood" in October 
2006.  He specifically noted that his treatment goal for 
adjustment disorder with depressed mood was to improve mood 
and decrease suicidality.     

The medical evidence also contains no findings to indicate 
that the veteran's speech was intermittently illogical, 
obscure, or irrelevant due to his PTSD.  While it shows that 
the veteran has on various occasions exhibited slowed or 
delayed speech due to social isolation, occasional thought 
blocking, decreased speech volume, and little eye contact, 
examiners have generally found that the veteran demonstrated 
linear and goal-directed or non-tangential speech.  In 
addition, the medical evidence does not show spatial 
disorientation associated with the veteran's PTSD as 
examiners have consistently noted that the veteran was 
oriented as to time, place, and person. The medical evidence 
additionally does not show neglect of personal appearance and 
hygiene.  Although an October 2001 treatment record notes 
that the veteran was less presentable than usual 
hygienically, various examiners including the July 2005 VA 
examiner (N.W.W., M.D., Ph.D.), typically described the 
veteran's personal appearance and hygiene as fair or normal.  
Furthermore, the medical evidence contains no apparent 
findings to indicate that the veteran's PTSD is manifested by 
impaired impulse control despite the veteran's prior 1996 
report of a past abusive marriage, agitation, and difficulty 
maintaining a job.  Although the veteran reported 
irritability in October 2005, K.D.S., M.D. suggested that 
such irritability, among other symptoms, was a side-effect of 
the medication (i.e., Wellbutrin) he was taking at that time.  
The Board also observes that examiners have frequently noted 
that the veteran demonstrated fair insight and judgment.  

Furthermore, the Board notes that the medical evidence shows 
that the veteran has had difficulty establishing and 
maintaining effective relationships (i.e., divorced from his 
wife after 2 or 3 years, social isolation, termination of a 
relationship with a girlfriend in 2001, limited contact with 
daughter); however, there is no evidence that the veteran 
demonstrates an outright inability to establish and maintain 
effective relationships.  On the contrary, the veteran 
reported in August 2000 that he remained friends with his ex-
wife.  He indicated at the July 2005 VA examination that he 
had one good friend with whom he interacts regularly and that 
such interaction often includes talking with tourists.  In 
October 2005, he also told examiners that he visited friends 
at the beach daily and enjoyed socializing.   

Moreover, the Board notes that the veteran was assigned a GAF 
score of 50 by a VA psychologist (C.L., Ph.D.) in October 
1999, which indicates that the veteran has serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job), and wrote that there was no indication of 
increased or decreased PTSD symptoms at that time.  
Nonetheless, the Board finds that the overall disability 
picture is more accurately reflected in the current 50 
percent evaluation.  Although a GAF score of 55 was noted on 
Axis V in an October 2005 VA treatment record, K.D.S., M.D. 
apparently attributed such score to adjustment disorder with 
depressed mood as he only noted a history of PTSD on Axis I 
and linked the veteran's depressed mood and suicidality to 
adjustment disorder as previously explained above.  In the 
January 2004 and July 2005 VA examination reports, examiners 
(A.G., Ph.D. and N.W.W., M.D., Ph.D., respectively) each 
noted a GAF score of 45 on Axis V; however, A.G. explained 
that the GAF score due to mental problems alone was 65 and 
N.W.W. similarly assigned a GAF score of 65 for PTSD.  A GAF 
score of 65 indicates that the veteran has some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but is 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Additionally, C.L., Ph.D., who 
examined the veteran at the October 1999 VA examination, 
wrote that the veteran would be employable if PTSD was the 
only disability he had in his March 2001 VA medical opinion.  
Furthermore, the Board observes that the veteran reported in 
October 2005 that he no longer had feelings of guilt about 
the killings that occurred during World War II and viewed it 
as an "ugly necessity" and K.D.S., M.D. noted that the 
veteran's PTSD was in remission when reporting his 
psychiatric history.  Treatment records in June 2004 and 
February 2005 further reveal that the veteran reported that 
he was only bothered at night or troubled episodically if not 
careful with triggers with respect to his PTSD.  Based on the 
foregoing, the Board finds that the assignment of a schedular 
evaluation higher than 50 percent for service-connected PTSD 
is not warranted at this time.      

The Board notes that an extra-schedular evaluation was 
previously considered but the RO explained in its March 2000 
rating decision that the evidence did not show that this case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board also notes that there is no evidence of 
record that the veteran's PTSD warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2005).  Any 
limits on the veteran's employability due to his PTSD have 
been contemplated in the currently assigned 50 percent rating 
under Diagnostic Code 9411.  The evidence also does not 
reflect that the veteran's PTSD has necessitated any frequent 
periods of hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation.     

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence weighs 
against the assignment of an evaluation higher than 50 
percent and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  










ORDER

Entitlement to an evaluation higher than 50 percent for 
service-connected PTSD is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


